UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Case No. 17-cr-01922-BEN

Plaintiff,

VS.
JUDGMENT OF DISMISSAL

Kory Lee Hall,

Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

HW Oo

the Court has dismissed the case for unnecessary delay; or

Xx

the Court has granted the motion of the Government for dismissal, with prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been waived, and the Court has found the defendant not guilty; or

O oO OU

the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

x

18:111(a)(1) - Assault on a Federal Officer (Felony)
18:758 - High Speed Flight From Immigration Checkpoint

 

 

 

Dated: 5/30/2019 [ poly Gs » Lo f/ a

ae Hop. William V. Gallo
MAY 3 8 2019 United States District Judge

CLEBK US DISTRICT COURT
py EAN DISTRICT OF CALIFORNIA
DEPUTY

 

 
